Citation Nr: 0802719	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-35 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals, right 
shoulder injury.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to June 
1980.  The veteran served in the Army National Guard in 
Arkansas from February 1983 to June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  There is no competent and persuasive evidence of an in-
service shoulder injury.

3.  The competent medical evidence does not link any shoulder 
disorder or arthritis  to any incident in the veteran's 
active duty or National Guard service.


CONCLUSIONS OF LAW

1.  Residuals of a right shoulder injury was not incurred or 
aggravated during a period of active service.  38 U.S.C.A. §§ 
101(22), 101(23), 101(24), 106, 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.6, 3.159, 3.303 (2007).  

2.  Arthritis was not incurred or aggravated during a period 
of active service.  38 U.S.C.A. §§ 101(22), 101(23), 101(24), 
106, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.6, 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty to notify prior to Board 
adjudication.  In correspondence dated in October 2006, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also specifically requested 
that the veteran send any evidence in his possession that 
pertained to the claims.  Finally, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned, and 
explained how the disability rating and effective date are 
determined.  The Board finds that this letter included all 
necessary VCAA notice elements.

The Board recognizes that the veteran may not have received 
fully satisfactory notice under the VCAA prior to the 
original decision on appeal as required by Pelegrini II.  To 
the extent that a Pelegrini II violation exists, the Board 
finds that such a violation has resulted in no prejudice.  
Prior to issuance of the notice, the RO provided the veteran 
with a copy of the rating decision, a statement of the case 
(SOC), and various correspondences seeking information 
regarding relevant records.  In response, the veteran had 
requested that VA obtain records from numerous physicians who 
had treated him, thus demonstrating that he had a meaningful 
opportunity to participate in the adjudication process.  Most 
importantly, however, the veteran has had opportunity to 
submit additional evidence in response to the October 2006 
notice.  After providing the veteran with ample time to 
respond, the RO reconsidered the case and issued a 
supplemental statement of the case (SSOC) in July 2007.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Remanding for further development would not 
likely lead to the submission of additional pertinent 
evidence and would serve no purpose.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's active 
duty service medical records and private medical records from 
Spine & Brain Neurosurgical Center (including records from 
Dr. R.L. and Dr. J.G.), Dr. J.P., and Dr. M.P.  

The RO sent letters to another private physician, Dr. B.K., 
dated in January 2007 and March 2007, in an attempt to obtain 
records from that doctor on the veteran's behalf.  As of July 
2007, the RO had not received a response.  The RO reminded 
the veteran in a letter dated in March 2007 that it was his 
responsibility to obtain these records; the veteran has not 
responded to that letter.  The Board finds that by submitting 
two requests to Dr. B.K., the RO has satisfied its duty to 
assist the veteran with respect to the acquisition of these 
records and that no further duty is necessary.  38 C.F.R. 
§ 3.159(c)(1) (2007).  The veteran has not made the RO or the 
Board aware of any other private medical records that are 
relevant to this appeal.

The RO has also obtained treatment records from VA Medical 
Center (VAMC) Lexington, Kentucky, dated in May 1995 to July 
1996.  Correspondence accompanying those records indicated 
that these records had been retrieved from retirement and 
that they constituted all records available from that 
facility for the period prior to July 1996.  

Computer printouts from VAMC Lexington and Louisville, both 
dated in July 2007, indicated that neither facility had any 
current records of treatment for the veteran.

The RO sent two letters and a facsimile to the Adjutant 
General of Arkansas in an attempt to verify the veteran's 
active duty with the Arkansas National Guard.  The RO 
received a response in August 2003.  Among the documents 
provided were an Army National Guard Retirement and History 
Points Statement, a Report of Separation and Record of 
Service, and a medical examination report, dated in May 1987.  

The RO also requested records of the veteran's National Guard 
service from the National Personnel Records Center (NPRC).  
In response, the NPRC provided the veteran's National Guard 
medical records, dated from February 1983 to May 1987.  It 
appears that a reasonable effort has been made to verify the 
veteran's active duty with the Arkansas National Guard and 
obtain medical evidence from that period.  

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion, but only in 
certain circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises only 
if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but establishes that the veteran 
suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period.  Id.  Whether a veteran's claim that he suffered an 
event, injury, or disease in service is credible is a 
determination that the Board must make.  McLendon, 20 Vet. 
App. 79, 82 (2006).  

Here, the veteran was not provided with a VA examination for 
either of the claimed conditions, but the Board finds that no 
such examinations were required.  For reasons explained more 
fully below, there is no persuasive evidence that an in-
service event, injury, or disease occurred with respect to 
either the veteran's shoulder or arthritis claims.  Thus, VA 
had no duty to provide a medical examination for either of 
the claimed conditions and the failure to do so is not a 
breach of its duty to assist.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria and Analysis

In his application for compensation benefits, the veteran 
reported that he injured his shoulder in 1984 at Fort Chaffee 
Arkansas.  The veteran is claiming service connection for 
residuals of that shoulder injury and arthritis.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may also be granted for diseases or 
injuries incurred during active duty for training, or for an 
injury or certain diseases incurred during inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 38 
C.F.R. § 3.6 (2007).  Active duty for training includes full-
time duty performed by members of the National Guard, or any 
State, under 38 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law.  38 U.S.C.A. § 
101(22)(D) (West 2002); 38 C.F.R. § 3.6(c)(3) (2007).  For a 
member of the National Guard, inactive duty training means 
duty (other than full-time duty) under 38 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  38 U.S.C.A. § 101(23)(C), 106, 1131 (West 2002); 38 
C.F.R. § 3.6(d) (2007).    

Service connection for arthritis may be presumed if the 
disease becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  This 
presumption does not apply to a veteran's period of active 
duty for training or inactive duty training.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).   

The record is ambiguous as to what dates the veteran served 
active duty for training and inactive duty training while in 
the National Guard.  The retirement points and history 
statement submitted by the Adjutant General of Arkansas 
confirm that the veteran served periods of both active duty 
for training and inactive duty training in each year from 
1983 to 1989.  Unfortunately, the Board is unable to tell 
from the record exactly what dates within that period the 
veteran served.  Nonetheless, the evidence weighs against the 
veteran's claims regardless of what the exact dates were.  
The Board deems further discussion on this issue to be 
unnecessary.      

As a preliminary matter, the Board finds the veteran is not 
entitled to service connection for arthritis on a presumptive 
basis.  He has neither claimed, nor does the record show, 
that arthritis became manifest to a degree of 10 percent or 
more within one year of his discharge from active duty 
service in June 1980.  As for his National Guard service, as 
noted, active duty for training and inactive duty training is 
not subject to the presumption.  Id.  

Turning to the merits of the claims for service connection on 
a direct basis, the Board finds that there is no probative 
evidence of an in-service injury.  The veteran has provided 
no details of the injury other than claiming that it occurred 
in 1984.  Moreover, the veteran's active duty and National 
Guard medical records are completely negative for any 
shoulder abnormalities or injuries.  Notably, the National 
Guard medical records included entries dated in August 1986 
documenting injuries from an automobile accident; there was 
no mention of either a present or pre-existing shoulder 
injury at that time.  The medical records also included an 
examination report, dated in May 1987, which failed to 
reflect either subjective complaints or clinical findings of 
any abnormalities of the upper extremities.  The evidence 
showing the veteran's shoulder to be normal as of 1987, along 
with the lack of any evidence corroborating his report of 
sustaining an in-service injury to his shoulder, weighs 
against the veteran's claims.  

The evidence does not otherwise link the veteran's current 
shoulder disorder to any period of service.  Instead, the 
medical evidence suggests that the veteran's current shoulder 
condition resulted from two injuries sustained after service.  
The earliest record of treatment for a shoulder disorder is 
dated nearly six years after his discharge from the National 
Guard.  Records from VAMC Lexington showed that in May 1995, 
the veteran presented to the emergency room after falling out 
of a tree and landing on his right shoulder.  Neither the 
medical certificate documenting the veteran's initial 
treatment for this injury, nor any subsequent consultations 
through July 1996, referenced a prior shoulder injury.  The 
medical evidence also included a letter from Dr. J.P., dated 
in July 2002, in which the doctor reported that in early June 
2002, the veteran experienced a snapping sensation in the 
shoulder when doing shoulder exercises.  Again, no reference 
was made to an in-service shoulder injury.

The lack of any probative evidence of an in-service injury 
coupled with the evidence of two injuries occurring after 
service preponderates against the veteran's claims.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1.  Service connection for residuals, right shoulder injury 
is denied.

2.  Service connection for arthritis is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


